 1   EISENBERG & CARTON
     LLOYD M. EISENBERG (pro hac vice)
 2   leisenberg@eisenbergcarton.com
     405 RXR Plaza
 3   Uniondale, NY 11556
     Telephone: (516) 221-3700
 4   Facsimile: (516) 977-3337
 5
     Attorneys for Defendants
 6   RX2LIVE, LLC AND RX2LIVE, INC.

 7

 8                                  UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
     3M COMPANY,                                        Case No. 1:20-cv-00523-NONE-SAB
11
                       Plaintiff,                       REPORT PURSUANT TO
12
                                                        STIPULATION AND ORDER
13          vs.

14   RX2LIVE, LLC and RX2LIVE, INC.,

15                     Defendants.

16

17          The undersigned counsel for Defendants RX2Live, LLC and RX2Live, Inc. (“Defendants”)

18   hereby certifies pursuant Paragraph 5 of the Stipulation, So-Ordered on May 8, 2020 [Dkt 23] (the

19   “Stipulation and Order”) that:

20          1.      Neither Defendant has sold, attempted to sell, advertised or otherwise has been

21   involved in the marketing of any 3M product since before the service of the Plaintiff’s Original

22   Complaint upon RX2Live, LLC.

23          2.      This certification is made by Defendants’ undersigned counsel after due inquiry of

24   Defendants’ Chief Executive Officer.

25   Dated: October 5, 2020
                                                          EISENBERG & CARTON
26
                                                             /s/ Lloyd M. Eisenberg
27                                                        By:
28                                                        Lloyd M. Eisenberg (pro hac vice)
                                                          leisenberg@eisenbergcarton.com

                                                     REPORT PURSUANT TO STIPULATION AND ORDER
                                                                 CASE NO. 1:20-CV-00523-NONE-SAB
 1         405 RXR Plaza
           Uniondale, NY 11556
 2         Telephone: (516) 221-3700
 3         Facsimile:    (516) 977-3337

 4         Attorneys for Defendants
           RX2LIVE, LLC and RX2LIVE, INC.
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     -2-
      REPORT PURSUANT TO STIPULATION AND ORDER
                  CASE NO. 1:20-CV-00523-NONE-SAB
